   1      MANATT, PHELPS & PHILLIPS, LLP
          CARL L. GRUMER (Bar No. CA 066045)
   2      E-mail: cgrumer@manatt.com
          11355 West Olympic Boulevard
   3      Los Angeles, CA 90064-1614
          Telephone: (310) 312-4000
   4      Facsimile: (310) 312-4224

   5      Attorneys for Defendant
          Carmel Financing, LLC
   6

   7
                                       UNITED STATES BANKRUPTCY COURT
   8
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
   9
                                              SAN FRANCISCO DIVISION
 10

 11       MAYACAMAS HOLDINGS LLC,                         Case No. 17-30326 DM

 12                          Debtor.                      Chapter 7

 13                                                       ADVERSARY PROCEEDING NO. 19-03012
                                                          DM                         1

 14                                                       MOTION FOR LEAVE TO APPEAL
                                                          INTERLOCUTORY ORDER
 15

 16       E. Lynn Schoenmann, Chapter 7
          Trustee,
 17
                             Plaintiff,
 18
                      vs
 19
          Carmel Financing, LLC, et al.
 20
                             Defendants
 21

 22

 23

 24
 25
 26

 27

 28
 >s &                                                                          MOTION FOR LEAVE TO APPEAL
        325263217.1                                                                 INTERLOCUTORY ORDER
Case: 19-03012             Doc# 18     Filed: 09/30/19   Entered: 09/30/19 16:05:14   Page 1 of 30
   1                                     TABLE OF CONTENTS
   2
                                                                                              Page
   3      I.  STATEMENT OF FACTS                                                                 1
          II. QUESTIONS PRESENTED                                                                3
   4
          III.WHY THIS APPEAL SHOULD BE HEARD                                                    4
   5          A.   The Perfection Issue                                                          4
   6          B.   The Bankruptcy Freeze                                                         6
              C.   Significance of This Appeal                                                   8
   7
          CONCLUSION                                                                             9
   8

   9
 10

 11

 12

 13

 14

 15

 16

 17
 18

 19
 20

 21

 22

 23

 24
 25
 26

 27

 28
 •s &                                                                   MOTION FOR LEAVE TO APPEAL
        325263217.1                                   i                      INTERLOCUTORY ORDER
Case: 19-03012        Doc# 18   Filed: 09/30/19   Entered: 09/30/19 16:05:14   Page 2 of 30
   1                                    TABLE OF AUTHORITIES
   2
                                                                                               Page
   3
                                                     CASES
   4      Aitchison v. Bank of America,
   5          8 Cal.2d 400 (1937)                                                                 5

   6       In re Arithson,
              175 B.R. 313 (Bkrtcy., D.N.D. 1994)                                                 7
   7      In re Colony Beach and Tennis Club, Inc.
   8          508 B.R. 468 (Bkrtcy, M.D. Florida 2014)                                            7
          In Re Ehrle,
   9
              189 B.R. 771 (9th Cir. 1995)                                                        5
 10
          In re Highland Construction Management Services,
 11           497 B.R. 829 (Bkrtcy, E.D. Virginia 2013), affirmed, 583 Fed. App'x
              217 (4th Cir. 2014)                                                                 7
 12
          In re Miller Brothers Lumber Company,
 13           2013 U.S. Dist. Lexis 152176 (U.S.D.C., M.D. N.C. 2013)                             7

 14       In re Neuenschwander,
              73 B.R. 327 (Bkrtcy., S.D. Florida 1987)                                            8
 15
          In re Raiton
 16           139 B.R. 931 (9th Cir. BAP 1992)                                                  6, 7

 17       In re Roderick Timber Co.,
              185 B.R. 601 (9th Cir.BAP 1995)                                                     4
 18
          In re Stetson Associates, Inc.
 19           330 B.R. 613 (Bkrtcy., E.D. Tennessee 2005)                                         7

 20       In re Travers,
              202 B.R. 624 (9th Cir. BAP 1996)                                                    4
 21
          In re Wind Power Systems, Inc.,
 22           841 F.2d 288 (9th Cir. 1988)                                                      6, 7

 23       Toronto v. Dzikowski,
             380 B.R. 96 (U.S.D.C., S.D. Florida 2007)                                            7
 24
          Zaghi v. State Farm General Insurance Company,
 25          77 F.Supp.3d 974 (N. D. Cal 2015)                                                  5, 6

 26                                                STATUTES
          11 U.S.C.A. § 544(a)                                                             2, 6, 7,8
 27
          11 U.S.C.A. § 544(a)(1)                                                                 7
 28
 'S &                                                                    MOTION FOR LEAVE TO APPEAL
        325263217.1                                    ii                     INTERLOCUTORY ORDER
Case: 19-03012        Doc# 18    Filed: 09/30/19   Entered: 09/30/19 16:05:14   Page 3 of 30
   1                                   TABLE OF AUTHORITIES
                                             (Continued)
   2
                                                                                              Page
   3      UCC § 9102(a)(64)(E)                                                                   4

   4      UCC §9104(a)(2)                                                                        9
          UCC § 9310(b)(8)                                                                       9
   5
          UCC § 9314                                                                             9
   6
          UCC §9315 (a)(2)                                                                       4
   7      UCC §9315(c)(2)                                                                        4
   8      UCC § 9315(d)(2)                                                                       4
   9
 10

 11

 12

 13

 14
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
 26

 27

 28
 'S &                                                                   MOTION FOR LEAVE TO APPEAL
        325263217.1                                  iii                     INTERLOCUTORY ORDER
Case: 19-03012        Doc# 18   Filed: 09/30/19   Entered: 09/30/19 16:05:14   Page 4 of 30
   1                    Defendant and Appellants Carmel Financing, LLC ("Appellant") hereby

   2      moves the Bankruptcy Appellate Panel ("BAP") for leave to appeal an interlocutory Order

   3      of United States Bankruptcy Court for the Northern District of California and represents

   4      and shows as follows:

   5                                  I-      STATEMENT OF FACTS
   6                    This appeal arises from a ruling by the United States Bankruptcy Court for

   7      the Northern District of California granting in part a motion to dismiss an adversary

   8      proceeding. It raises issues of first impression with regard to the interaction between

   9      California real estate law and the Uniform Commercial Code that have ramifications far

  10      beyond this appeal and the facts of this case. Appellant seeks leave to appeal an

  11      interlocutory order of the Bankruptcy Court to obtain guidance in this uncharted and

  12      important area of commercial law.

  13                    Appellant is a defendant in an Adversary Proceeding ("Adversary

  14      Proceeding"), now pending in the United States Bankruptcy Court for the Northern

  15      District of California. The Adversary Proceeding was filed by the Respondent, E. Lynn

  16      Schoenmann, as Chapter 7 trustee of the estate of Mayacamas Holdings, LLC ("Debtor").

 17       The Debtor was the owner of a certain parcel of real property (the "Property") in Sonoma

  18      County, California. Appellant is the holder of a first priority Deed of Trust (the "Carmel

  19      Trust Deed") against the Property, securing payment of a Promissory Note (the "Note") in
 20       the principal amount of $2 million.
 21                     At the time of the execution of the Note and the Carmel Trust Deed, the

 22       Property was improved with a resort consisting of several structures. The Debtor's
 23       bankruptcy petition was filed on April 7, 2017. At the time of the filing, the

 24       improvements on the Property were intact. However, on October 8, 2017, all of the

 25       structures on the Property were destroyed in the Tubbs Fire. At the time of the fire, the

 26       Property was insured against fire by an insurance policy (the "Policy") issued by

 27       Philadelphia Indemnity Insurance Company. Philadelphia Indemnity paid certain sums to

 28       the Respondent under the Policy. As a result, Respondent is currently holding the sum of
 'S &                                                                     MOTION FOR LEAVE TO APPEAL
        325263217.1                                    1                       INTERLOCUTORY ORDER
Case: 19-03012        Doc# 18   Filed: 09/30/19   Entered: 09/30/19 16:05:14     Page 5 of 30
   1      $1,695,727.26 in proceeds of the Policy and intends to assert a claim against Philadelphia

   2      Indemnity for additional amounts owing thereunder (collectively, the "Insurance

   3      Proceeds").
   4                    Appellant asserted that its unquestionably perfected Trust Deed on the

   5      Property entitles it to payment of the Insurance Proceeds as the proceeds of Appellant's

   6      duly perfected real estate collateral. Appellant further contended that since its Trust Deed

   7      was duly recorded as of the Petition Date, a subsequent change in the form of Appellant's

   8      collateral cannot affect its perfected status. Respondent filed a Complaint ("Complaint")

   9      in the Bankruptcy Court which commenced the within Adversary Proceeding. In the

 10       Complaint, Respondent contended that Appellant's security interest in the Insurance

 11       Proceeds was avoidable under Bankruptcy Code § 544. According to Respondent,

 12       Appellant's security interest in those proceeds as personal property collateral was

 13       unperfected on the Petition Date. Specifically, the Respondent claims that Appellant

 14       failed to perfect its security interest in the Insurance Policy by failing to give notice of its

 15       security interest to the insurance carrier, which the Respondent contends is required under

 16       California law.

 17                     Appellant filed a motion to dismiss the Complaint in the Adversary

 18       Proceeding. In that Motion, Appellant contended that (1) under familiar principles of the

 19       so-called "Bankruptcy Freeze," Appellant is entitled to the insurance proceeds, since

 20       Appellant's security interest in the real estate was undisputedly perfected on the Petition

 21       Date, and the Insurance Proceeds, being the cash proceeds of the destroyed real property

 22       collateral, was merely a post-petition change in form of the collateral. Under the

 23       Bankruptcy Freeze, that change in form does not affect the perfected status of Appellant's

 24       security interest; and (2) Appellant's security interest in the Insurance Proceeds was

 25       perfected under the Uniform Commercial Code ("UCC") as identifiable cash proceeds of

 26       its real estate collateral. Respondent opposed the Motion.

 27                     The hearing on the Motion to Dismiss went forward on June 3, 2019. At the

 28       conclusion of the hearing, the Court took the matter under submission.
 'S &                                                                         MOTION FOR LEAVE TO APPEAL
        325263217.1                                     2                          INTERLOCUTORY ORDER
Case: 19-03012        Doc# 18    Filed: 09/30/19    Entered: 09/30/19 16:05:14       Page 6 of 30
   1                    On September 5, 2019, the Bankruptcy Court issued its Memorandum

   2      Decision on Motion to Dismiss Claims Against Defendant Carmel Financing, LLC

   3      ("Memorandum"). In the Memorandum, the Bankruptcy Court ruled that under the facts

   4      pleaded in the Complaint, Appellant's security interest was unperfected. The decision

   5      was based solely upon the provisions of the UCC. Although Appellant argued the

   6      Bankruptcy Freeze in both its moving papers and its Reply, the Memorandum did not

   7      address the Bankruptcy Freeze.

   8                    The Memorandum cited two cases, neither one of which was actually on

   9      point. This is not surprising, since neither Appellant nor Respondent was able to locate a

 10       case which actually decided this issue. The Memorandum directed counsel for Appellant

 11       to prepare and upload an order. Counsel did so, and on September 16, 2019, the

 12       Bankruptcy Court entered its Order on Motion to Dismiss Claims Against Defendant

 13       Carmel Financing, LLC ("Order"). A true and correct copy of that Order is attached

 14       hereto as exhibit A. Attached hereto as Exhibit B is a true and correct copy of the

 15       Memorandum.
 16                     (The Complaint and the Motion to Dismiss also dealt with a totally separate

 17       issue, relating to the enforceability of a default interest provision in the Note. That issue

 18       was decided in Appellant's favor, and is not the subject of this appeal or the instant

 19       Motion for Leave.)

 20                                   II.     QUESTIONS PRESENTED
 21                     1.      Whether proceeds of fire insurance on real property encumbered by a

 22       trust deed are proceeds of the real estate collateral for the trust deed, thereby entitling the

 23       trust deed holder to those proceeds.

 24                     2.      When real property encumbered by a deed of trust converts to

 25       insurance proceeds of destroyed collateral, do those proceeds "cross the line" from real
 26       property to personal property.
 27                     3.      If the answer to Question 2 is in the affirmative, does the trust deed

 28       holder's perfected security interest in the real estate remain perfected under the UCC in
 >s &                                                                        MOTION FOR LEAVE TO APPEAL
        325263217.1                                     3                 .       INTERLOCUTORY ORDER
Case: 19-03012        Doc# 18    Filed: 09/30/19    Entered: 09/30/19 16:05:14      Page 7 of 30
   1      identifiable cash proceeds.

   2                        4.     What is the effect of the "Bankruptcy Freeze" on the answers to the

   3      above questions.

   4                             ni.      WHY THIS APPEAL SHOULD BE HEARD
   5                        This is a classic situation where there is a controlling question of law as to

   6      which there is substantial ground for difference of opinion that would materially advance

   7      the ultimate termination of the litigation. See, In re Roderick Timber Co., 185 B.R. 601,

   8      604 (9th Cir.BAP 1995); In re Travers, 202 B.R. 624, 626 (9th Cir. BAP 1996). The

   9      issue presented on this appeal is the central issue in the Adversary Proceeding. As

  10      discussed below, there surprisingly appears to be no case on point. Indeed, the cases cited

  11      in the Memorandum, while tangentially related, do not actually address the issue

 12       presented here.

 13       A.          The Perfection Issue
  14                        The issue on this appeal is whether proceeds of fire insurance on perfected

 15       real estate collateral constitute proceeds of that collateral, which retain the perfected status

  16      of the underlying real estate lien regardless of whether Appellant also held a perfected

  17      security interest in the Insurance Policy. Under the UCC, proceeds of insurance on

  18      personal property collateral are unquestionably "proceeds" of that collateral. See, UCC

  19      §9102(a)(64)(E).("proceeds" include ".. .insurance payable by reason of the loss, or

  20      nonconformity of, defects or infringement of rights in, or damage to, the collateral."

  21      (Emphasis added).

  22                        Under UCC § 9315 (a)(2), a security interest attaches to identifiable

  23      proceeds of the collateral. The security interest in those proceeds would be perfected if

  24      the security interest in the underlying collateral was perfected (UCC § 9315(c)(2)), and

  25      will remain perfected if, inter alia, the proceeds are "identifiable cash proceeds". UCC

  26      §9315(d)(2). There is no dispute here that the Insurance Proceeds are identifiable cash

  27      proceeds of real estate under the common understanding of that term. The main question

  28      presented on this appeal is whether the same rule applies when the underlying collateral is
 'S &                                                                           MOTION FOR LEAVE TO APPEAL
        325263217.1                                          4                       INTERLOCUTORY ORDER
Case: 19-03012           Doc# 18       Filed: 09/30/19   Entered: 09/30/19 16:05:14   Page 8 of 30
   1      real property, rather than personal property. Even if, as held in the Memorandum, the

   2      UCC's provisions on the treatment of proceeds deal only with the proceeds of personal

   3      property collateral, that does not mean that the proceeds of real property are automatically

   4      deemed unperfected because they are not within the scope of the UCC. The UCC

   5      certainly does not provide that insurance proceeds of real estate collateral are not

   6      identifiable cash proceeds. At best, real property collateral is beyond the scope of the

   7      UCC, and we must look elsewhere for the answer.

   8                       The two cases cited in the Memorandum do not answer this question. The

   9      Memorandum cites In Re Ehrle, 189 B.R. 771 (9th Cir. 1995) for the proposition that real

 10       property is not "collateral" that is governed by the UCC. This, however, begs the

 11       question. If real property is outside the scope of Article 9 of the UCC, then the perfection

 12       rules of the UCC simply do not apply. The question remains as to what then does happen

 13       when the collateral converts from real property to the cash proceeds. Ehrle does not

 14       answer that question. Ehrle was a nondischargeability case that involved the issue of

 15       whether the proceeds of the sale of real property constitute collateral of the holder of a

 16       trust deed on the property. (Insurance proceeds were not involved.)1

 17                        California law apparently answers that question in the negative. That rule

 18       makes some sense, since the sale of the collateral subject to a deed of trust does not

 19       adversely affect the trust deed holder's collateral. The trust deed holder still has its lien

 20       on the property as it did before the sale. Any sale of the real estate is a sale of the equity

 21       over and above the trust deed, which is not part of the collateral. See, Aitchison v. Bank of

 22       America, 8 Cal.2d 400, 403-4 (1937), relied upon by the court in Ehrle. That is a far cry

 23       from fire insurance proceeds, which are in direct substitution for collateral that has been

 24       destroyed and no longer exists.

 25                        The Memorandum also cite Zaghi v. State Farm General Insurance

 26       Company, 77 F.Supp.3d 974 (N. D. Cal 2015). That case also did not decide this issue.

 27

 28       1   In Ehrle, the trust deed at issue was unrecorded. 189 B.R. at 774
 'S &                                                                             MOTION FOR LEAVE TO APPEAL
        325263217.1                                        5                           INTERLOCUTORY ORDER
Case: 19-03012          Doc# 18     Filed: 09/30/19    Entered: 09/30/19 16:05:14       Page 9 of 30
  1      Zaghi involved the question of whether the holder of a trust deed on real estate would

  2      have a breach of contract claim or negligence claim against the insurance carrier that

  3      refused to pay the insurance proceeds to the secured creditor. It did not involve any issue

  4      between the secured creditor and a lien creditor or bankruptcy trustee, and the court had

  5      no occasion to decide whether the trust deed holder had a perfected security interest in the

  6      insurance proceeds. The issue was never presented. There is no issue on this appeal of

  7      Appellant's standing to bring a breach of contract action against the insurer. The Zaghi

  8      case is not instructive, and the question presented here remains unanswered.

  9      B.          The Bankruptcy Freeze
 10                         Bankruptcy Code §544 by its express terms endows a trustee with certain

 11      rights of a creditor that extends credit to the debtor, obtains a judicial lien, levies

 12      execution, etc. "at the time of the commencement of the case." It is well established that a

 13      trustee's avoiding powers are determined as of the Petition Date. Accordingly, the

 14      respective rights of the parties are fixed and determined as of that date. On the Petition

 15      Date, Appellant held (and still holds) a perfected security interest in the Property,

 16      pursuant to the Carmel Trust Deed. That security interest is not subject to avoidance by

 17      Respondent. Whatever may have happened after the Petition Date does not affect

 18      Appellant's perfected status.

 19                         It is a familiar principle of bankruptcy law that the rights of a trustee in
 20      bankruptcy to avoid a security interest are frozen as of the date of bankruptcy and are

 21      unaffected by subsequent events. The so-called "bankruptcy freeze" has been widely

 22      recognized, including in the Ninth Circuit. In In re Wind Power Systems, Inc., 841 F.2d

 23      288 (9th Cir. 1988), the court states:

 24                  "Section 544 preserves within the bankruptcy proceeding the equities
 25                  among creditors that existed outside bankruptcy.         It freezes the relative
 26                  positions of secured and unsecured creditors at the time of the filing,

 27                  reducing the incentive to file a strategic bankruptcy petition, and awarding

 28                  the diligent creditor, [citation]" 841 F.2d at 292-3.
•s &                                                                             MOTION FOR LEAVE TO APPEAL
       325263217.1                                          6                         INTERLOCUTORY ORDER
Case: 19-03012            Doc# 18    Filed: 09/30/19 Entered: 09/30/19 16:05:14         Page 10 of
                                                   30
  1      Similarly, in In re Raiton 139 B.R. 931 (9th Cir. BAP 1992), the court held:

  2                  "Under §544(a)(l), the trustee or debtor in possession stands in the shoes of

  3                  a 'hypothetical lien creditor whose lien arose on the day the bankruptcy

  4                  petition was filed.' [citing Wind Power Systems, supra]. As a lien creditor,

  5                  the debtor-in-possession possesses the right and power to avoid any lien

  6                  claims or security interests which are unperfected on the date that the

  7                  bankruptcy petition is filed. Id." 139 B.R. at 934 (Emphasis added.)

  8                         So, for example, it has consistently been held that if a creditor holds a duly

  9      perfected security interest as of the date of the filing of the bankruptcy petition, that

10       security interest does not become subject to avoidance as unperfected, even though the

11       perfection may lapse sometime during the bankruptcy case. Toranto v. Dzikowski, 380

12       B.R. 96, 99-100 (U.S.D.C., S.D. Florida 2007); In re Colony Beach and Tennis Club, Inc.

13       508 B.R. 468, 479-480 (Bkrtcy, M.D. Florida 2014); In re Highland Construction

14       Management Services, 497 B.R. 829, 843 (Bkrtcy, E.D. Virginia 2013), affirmed, 583
15       Fed. App'x 217 (4th Cir. 2014) ("The debtor cannot avoid the secured creditor's security

16       interest under §544(a) because as of the date of the filing of the petition, his lien was

17       properly perfected. A § 544(a) avoidance action looks to that point in time, not a later

18       lapse." 497 B.R. at 843); In re Miller Brothers Lumber Company, 2013 U.S. Dist. Lexis

19       152176 *19, Note 7 (U.S.D.C., M.D. N.C. 2013); In re Arithson, 175 B.R. 313, 318
20       (Bkrtcy., D.N.D. 1994) ("Of significant import in this case is that a trustee's status as a

21       judicial lien creditor and concomitant right to avoid unperfected security interests under

22       §544(a) vests or becomes fixed at 'the commencement of the case'. 11 U.S.C. §544(a).

23       Consequently, when ascertaining whether or not the Bank's security interests in the CRP

24       payments and oil royalty payments were perfected in the instant case, the operative date is

25       the date the bankruptcy petition was filed-February 21, 1992." 175 B.R. at 318

26       (Emphasis added.)); In re Stetson Associates, Inc. 330 B.R. 613, 623 (Bkrtcy., E.D.

27       Tennessee 2005) ("The Plaintiffs rights and powers as Chapter 7 Trustee were

28       established as of the date of filing, but defined under state law. See 11 U.S.C.A.
>s &                                                                           MOTION FOR LEAVE TO APPEAL
       325263217.1                                         7                        INTERLOCUTORY ORDER
Case: 19-03012           Doc# 18     Filed: 09/30/19    Entered: 09/30/19 16:05:14     Page 11 of
                                                   30
     1     §544(a).)" 330 B.R. at 623.

     2                       In/n re Neuenschwander, 73 B.R. 327 (Bkrtcy., S.D. Florida 1987), the

     3     Court was presented with the mirror image of our case. In Neuenschwander, a lien

     4     creditor was secured by certain personal property, which did not include intangible

     5     personal property. On the petition date, the debtor was entitled to a tax refund, which was

     6     intangible personal property and therefore not subject to the lien. Apparently, during the

     7     course of the case, the trustee collected on that refund, thereby transmuting the income tax

     8     refund into a form of personal property which would have been subject to the secured
     9     creditor's lien. Nonetheless, the court found that the secured creditor was not thereby

10         entitled to the transmuted income tax refund, since under Bankruptcy Code §544(a), it did

11         not have that right on the petition date.

12                           Similarly, in our case the perfection of Appellant's lien in the collateral is to

 13        be determined as of the Petition Date, at which time the collateral was in the form of real

14         estate, on which Appellant was indubitably perfected. The fact that the collateral was
15         subsequently transmuted into a different form after the Petition Date does not affect

16         Appellant's perfection. As a result, the Respondent's attempt to avoid Carmel's security

17         interest in the proceeds of its collateral based upon post-petition events must fail.

18                           As noted above, the Memorandum does not address this issue. This Court

19         may determine in the first instance what effect the Bankruptcy Freeze may have on the
20         perfection issues discussed above.

21         C.          Significance of This Appeal.
22                           The questions presented on this appeal will affect real estate collateral in

23         numerous cases. Respondent argued in the Bankruptcy Court, and the Memorandum
24         apparently adopts, the theory that the concept of identifiable cash proceeds is limited by
25         the UCC to proceeds of personal property collateral and does not include proceeds of real

26         property. The net result is that Appellant was deemed unperfected. That argument must
27         of necessity assume that there is no such thing as proceeds of real property. Under that
28         theory, once real estate is destroyed and is replaced by cash proceeds, the real estate is
>S &                                                                             MOTION FOR LEAVE TO APPEAL
P        325263217.1                                        8                         INTERLOCUTORY ORDER
.w
Case: 19-03012             Doc# 18    Filed: 09/30/19 Entered: 09/30/19 16:05:14         Page 12 of
                                                    30
  1      somehow converted into personal property, which must be separately perfected under the

  2      UCC and cannot simply remain perfected as proceeds of previously perfected real estate

  3      collateral. Carried to its logical conclusion, this argument would lead to illogical results.

  4                     For example, if the holder of a deed of trust on real estate foreclosed that

  5      trust deed and sold the property to a third-party bidder for cash, those cash proceeds

  6      would be paid to the foreclosure trustee under the deed of trust. Under the Respondent's

  7      argument, if the borrower under the deed of trust should then file bankruptcy before the

  8      foreclosure trustee distributes that cash, it would be Respondent's position that the trust

  9      deed holder would now be unsecured: since its real estate collateral had been converted to

10       personal property (cash proceeds), and since the trust deed holder would not have a

11       perfected security interest under the UCC in the deposit account in which the foreclosure

12       trustee held the proceeds (in the absence of the required three party control agreement

13       necessary to perfect a security interest in a deposit account (See, UCC §§9104(a)(2), 9310

14       (b)(8), and 9314),which would virtually never occur), the trust deed holder would be

15       rendered unsecured. This would be a shocking revelation to say the least, and would

16       derail the entire system of real estate foreclosures.2

17                                               CONCLUSION
18                      For all of the foregoing reason, the Court should grant Appellant leave to

19       appeal the interlocutory order.
20

21

22

23

24
25
26       2 Under Respondent's theory, even if the foreclosure trustee did pay out the sale proceeds before
27       the debtor's bankruptcy filing, if the debtor filed bankruptcy within 90 days thereafter, the
         bankruptcy trustee could still argue that the payment was a preferential transfer, since the
28       payment would not have been made with the creditor's perfected collateral.
>s &                                                                          MOTION FOR LEAVE TO APPEAL
       325263217.1                                      9                          INTERLOCUTORY ORDER
Case: 19-03012       Doc# 18     Filed: 09/30/19     Entered: 09/30/19 16:05:14       Page 13 of
                                               30
    1                                              Respectfully Submitted,

    2     Dated: September 30, 2019                MANATT, PHELPS & PHILLIPS, LLP

    3

    4                                              By:              'j -
                                                                  Carl L. Grumer
    5                                              Attorneys for Defendant
                                                   CARMEL FINANCING, LLC
    6

    7
    8

    9
 10

11

12

13

 14

 15
 16

 17

 18

19
20

21

22

23

24
25

26

27

28
>s &                                                                  MOTION FOR LEAVE TO APPEAL
p       325263217.1                               10                       INTERLOCUTORY ORDER
w
Case: 19-03012        Doc# 18   Filed: 09/30/19 Entered: 09/30/19 16:05:14   Page 14 of
                                              30
                                Exhibit A




Case: 19-03012   Doc# 18   Filed: 09/30/19 Entered: 09/30/19 16:05:14   Page 15 of
                                         30
                                                   Entered on Docket
                                                   September 16, 2019
                                                   EDWARD J. EMMONS, CLERK
                                                   U.S. BANKRUPTCY COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA

    1
                                                 Signed and Filed: September 15, 2019
    2

    3

    4                                                             *4?
                                                 DENNIS MONTALI
                                                 U.S. Bankruptcy Judge
    5

    6                                 UNITED STATES BANKRUPTCY COURT
    7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
    8                                      SAN FRANCISCO DIVISION
    9

  10     MAYACAMAS HOLDINGS LLC,                     Case No. 17-30326 DM
  11                                                 Chapter 7
                         Debtor.
                                                     ADVERSARY PROCEEDING NO. 19-03012 DM
  12
                                                     ORDER ON MOTION TO DISMISS CLAIMS
  13                                                 AGAINST DEFENDANT CARMEL
                                                     FINANCING, LLC
  14

  15     E. LYNN SCHOENMANN,
         CHAPTER 7 TRUSTEE,
  16
                         Plaintiff,
  17
                  vs
  18
         CARMEL FINANCING, LLC, ET AL.
  19
                         Defendants
  20

  21              The motion ("Motion") of the Defendant Carmel Financing, LLC to dismiss the claims

  22     alleged against it in the within adversary proceeding came on regularly for hearing before the

  23     undersigned on June 3, 2019. Plaintiff appeared by her counsel, Thomas F. Koegel of Crowell &

  24     Moring LLP, and Defendant Carmel Financing LLC appeared by its counsel, Carl L. Grumer of

  25     Manatt, Phelps & Phillips, LLC. Upon conclusion of the hearing, the Court took the matter under

  26     submission.

  27              Now, upon considering the papers filed with regard to the Motion and the argument of

  28
  'S &
             1 1                                                         ORDERO NMOTIONT ODISMISSCLAIMSAGAINST
         JZS/iJUbb.I                                                             DEFENDANT CARMEL FINANCING, LLC
       : 19-03012 Doc# 16 Filed: 09/15/19 Entered: 09/16/19 11:14:13                       Page 1 of 2
Case: 19-03012 Doc# 18 Filed: 09/30/19 Entered: 09/30/19 16:05:14                          Page 16 of
                                       30
    1     counsel, and the Court having made and entered its Memorandum Decision on Motion to Dismiss

    2     Claims Against Defendant Carmel Financing, LLC ("Memorandum") and good cause appearing,

    3              It is hereby ordered as follows:

    4              1.     The Motion is granted in part and denied in part, for the reasons set forth in the

    5     Court's Memorandum Decision filed on September 5, 2019, at Docket Number 15.

    6              2.     The Court grants Carmel's Motion to Dismiss as to the Plaintiffs claims relating

    7     to the enforceability of the 18% default interest rate, the monthly late charges of 4%, and the

    8     $75,000 Exit Fee.

    9              3.     The court denies Carmel's Motion to Dismiss as to the Plaintiffs claims relating to

  10      the Insurance Proceeds, as defined in the Memorandum.

  11               4.     The next Adversary Proceeding Scheduling Conference will occur on October 25,

  12      2019, at 1:30 PM.

  13                                          * * * END OF ORDER * * *

  14

  15

  16      APPROVED AS TO FORM:

  17      /s/

  18      Thomas F. Koegel
          Counsel for Plaintiff
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
  >s &
                                                           ^              ORDER ON MOTION TO DISMISS CLAIMS AGAINST
          325213066.1                                      L                      DEFENDANT CARMEL FINANCING, LLC
         j: 19-03012     Doc# 16 Filed: 09/15/19 Entered: 09/16/19 11:14:13 Page 2 of 2
Case: 19-03012          Doc# 18 Filed: 09/30/19 Entered: 09/30/19 16:05:14 Page 17 of
                                              30
                                Exhibit B




Case: 19-03012   Doc# 18   Filed: 09/30/19 Entered: 09/30/19 16:05:14   Page 18 of
                                         30
                                             Entered on Docket
                                             September 05, 2019
                                             EDWARD J. EMMONS, CLERK
                                             U.S. BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF CALIFORNIA



1
                                           Signed and Filed: September 5, 2019
 2

3

4                                          DENNIS MONTALI
                                           U.S. Bankruptcy Judge
 5

 6

7
 8                         UNITED STATES BANKRUPTCY COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10
       In re                                  Bankruptcy Case No. 17-30326-DM
11
       MAYACAMAS HOLDINGS LLC,                CHAPTER 7
12

13
                        Debtor.
14
15
       E. LYNN SCHOENMANN, Chapter 7          Adversary Case No. 19-03012-DM
16     Trustee,
                       Plaintiff,
17
       v.
18

19     CARMEL FINANCING, LLC, et al.,

20                      Defendants.

21

22
               MEMORANDUM DECISION ON MOTION TO DISMISS CLAIMS AGAINST
23                          DEFENDANT CARMEL FINANCING LLC

24               On April 7, 2019, plaintiff E. Lynn Schoenmann, chapter 7

25     trustee ("Trustee") of the chapter 7 estate of Mayacamas

26     Holdings LLC ("Debtor"), filed a Complaint to Determine

27     Validity, Priority, and Extent of Liens; to Avoid Unperfected

28     Security Interests and Fraudulent and Preferential Transfers;

                                           - 1 -




      Case: 19-03012 Doc# 15 Filed: 09/05/19 Entered: 09/05/19 16:51:06 Page 1 of 12
     Case: 19-03012 Doc# 18 Filed: 09/30/19 Entered: 09/30/19 16:05:14 Page 19 of
                                          30
1      and to Object to Claims Relating to Sonoma County Assessor's

 2     Parcel 120-190-033 (the "Complaint") against 23 named

 3     defendants, including defendant Carmel Financing, LLC

 4     ("Carmel").    See Complaint at dkt. 1.       On April 22, 2019, Carmel

 5     filed a motion to dismiss ("MTD") (dkt. 5) the adversary

 6     proceeding for failure to state a claim upon which relief can be

 7     granted.    Trustee filed an opposition (dkt. 10), to which

 8     Carmel replied (dkt. 12).       Following a hearing on June 3, 2019,

 9     the court took the MTD under advisement.         For the reasons set

10     forth below, the court is denying the MTD in part and granting

11     it in part.

12

13     I.    INTRODUCTION

14            On April 10, 2014, Debtor executed a promissory note in

15     the principal amount of $2,000,000 to the order of Carmel (the

16     "Note").    The Note was secured by a first priority deed of trust

17     (the "DOT") encumbering property located in eastern Sonoma

18     County (the "Ranch Parcel").        On April 7, 2017, Debtor filed a

19     chapter 11 petition and listed the Ranch Parcel as its principal

20     asset.   Trustee was appointed as the chapter 11 trustee on

21     October 4, 2017, and the case was converted to chapter 7 on

22     December 5, 2017.

23           On October 8, 2017 -- four days after the appointment of

24     Trustee -- the Tubbs Fire erupted and caused significant damage

25     to the Ranch Parcel.      To date. Trustee has received more than $2

26     million from Debtor's insurance carrier for claims arising out

27     of the Tubbs Fire (the "Insurance' Proceeds"). Carmel contends

28     that under the Note and DOT, the remaining Insurance Proceeds

                                           - 2 -




       ase: 19-03012 Doc# 15 Filed: 09/05/19 Entered: 09/05/19 16:51:06 Page 2 of 12
     Case: 19-03012 Doc# 18 Filed: 09/30/19 Entered: 09/30/19 16:05:14 Page 20 of
                                          30
1      should be turned over to it.        Trustee commenced this adversary

 2     proceeding seeking, among other things, an adjudication that

 3     Carmel has no secured interest in the insurance policy and the

 4     Insurance Proceeds.      Trustee additionally seeks a judicial

 5     determination that certain provisions of the Note are

 6     unenforceable, including those imposing an 18% default interest

 7     rate, monthly late charges of four percent, and a $75,000 "Exit

 8     Fee."

 9
10     II.    ISSUES AND CONTENTIONS

11            A. Who is Entitled to the Insurance Proceeds?

12            Trustee alleges that Debtor was the only named insured on a

13     "commercial lines policy" covering the Ranch Parcel (the

14     "Policy").     As of April 7, 2019, Philadelphia Indemnity

15     Insurance Company ("Insurer") had remitted to Trustee

16     $2,114,268.76 in Insurance Proceeds for damages to the Ranch

17     Parcel caused by Tubbs Fire.        See Complaint at dkt. 1, 3:11-20,

18     f 9.    Except for a court-approved expenditure of $418,541.50 for

19     post-fire clean-up required by law, Trustee continues to hold

20     the Insurance Proceeds, which equalled $1,695,727.26 as of the

21     commencement of this adversary proceeding. Id.

22            In paragraph 11 of the Complaint, Trustee asserts that the

23     chapter 7 estate, and not Carmel, is entitled to the Insurance

24     Proceeds.     In support of this claim. Trustee alleges that the

25     Policy does not mention Carmel or identify it as an additional

26     loss payee.    She also alleges that Carmel did not notify Insurer

27     that it should be added as a loss payee on the Policy in

28     accordance with California's law (Cal. Comm. Code § 9312(b)(4))

                                            -3-


       ase: 19-03012 Doc# 15 Filed: 09/05/19 Entered: 09/05/19 16:51:06 Page 3 of 1 1
     Case: 19-03012 Doc# 18 Filed: 09/30/19 Entered: 09/30/19 16:05:14 Page 21 of
                                          30
1      governing the creation and perfection of security interests in

 2     insurance policies; she further contends that Colorado law

 3     excludes insurance policies from property in which a creditor

 4     can claim a security interest.       Carmel does not dispute either

 5     allegation, but instead contends that it has a security interest

 6     in the Insurance Proceeds, not the policy itself.

 7            Exercising the strong-arm avoidance powers conferred upon

 8     her by 11 U.S.C. § 544(a)(1), Trustee seeks to avoid any

 9     security interest that Carmel may have had in the Insurance

10     Proceeds prior to and as of the petition date.          "The avoided

11     lien may be preserved under 11 U.S.C. § 551 for the benefit of

12     the estate, thereby providing a possibility of payment to

13     estate's general unsecured creditors." See Complaint, 1 11, dkt.

14     1, p.3.   See also id. at 51 23-26, 57, 60(a), and 62.

15           B. Are Carmel''s Claims for Default Interest and Other
                Charges Viable under Governing Law?
16
              The Note provides for a 6% per annum interest rate.
17
       Complaint, SI 21.    In addition, an "Event of Default" provision
18
       allows Carmel to recover an 18% "Default Rate;" monthly late
19
       charges of 4%; and a $75,000 "Exit Fee." Id.          Trustee contends
20
       that California law governs the enforceability of these
21
       provisions.    She further alleges that the default interest and
22
       interest charges do not bear a reasonable relationship to the
23
       actual damages that the parties could have anticipated from a
24
       breach of the Note and thus are unenforceable under California
25
       law, particularly under California Civil Code section 1671 ("CC
26
       § 1671"). Id. at 1 23.
27
28

                                           -4-


      Case: 19-03012 Doc# 15 Filed: 09/05/19 Entered: 09/05/19 16:51:06 Page 4 of 12
     Case: 19-03012 Doc# 18 Filed: 09/30/19 Entered: 09/30/19 16:05:14 Page 22 of
                                          30
1             In response, Carmel asserts that the loan documents

 2     executed by Debtor explicitly provide that Colorado law governs

 3     the matters pertaining to the Note's construction, validity and

 4     performance, and that the amounts owed by Debtor as of the

 5     petition date for default interest, late charges and the exit

 6     fee are permissible under Colorado law.         MTD at dkt. 5, ECF pg.

 7     15-17.   Carmel also contends even if California law does govern

 8     the Trustee's claims, CC § 1671 is inapplicable when the loan

 9     has matured and the entire Note is due and payable.

10

11     III.   STANDARDS GOVERNING MOTIONS TO DISMISS

12            To overcome a Rule 12(b)(6) motion to dismiss, a plaintiff

13     must plead "enough facts to state a claim to relief that is

14     plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S.

15     544, 570 (2007). "A claim has facial plausibility when the

16     plaintiff pleads factual content that allows the court to draw

17     the reasonable inference that the defendant is liable for the

18     misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678

19     (2009). "The plausibility standard is not akin to a probability

20     requirement, but it asks for more than a sheer possibility that

21     a defendant has acted unlawfully." Id. (internal quotation marks

22     omitted).    In considering a Rule 12(b)(6) motion, this court

23     must "accept factual allegations in the complaint as true and

24     construe the pleadings in the light most favorable to the

25     nonmoving party." Manzarek v. St. Paul Fire & Marine Ins. Co.,

26     519 F. 3d 1025, 1031 (9th Cir. 2008).

27     //
28     //

                                           -5-


      Case: 19-03012 Doc# 15 Filed: 09/05/19 Entered: 09/05/19 16:51:06 Page 5 of lp
     Case: 19-03012 Doc# 18 Filed: 09/30/19 Entered: 09/30/19 16:05:14 Page 23 of
                                          30
1      IV.   DISCUSSION

 2           A. Does California or Colorado Law Apply?

3                 1. Governing Law

 4           Before addressing the merits of the substantive issues

5      raised by the MTD, the court must determine which state law

 6     applies.    Bankruptcy courts apply federal common law choice-of-

7      law rules to determine the enforceability of a contractual

 8     choice-of-law provision, even when resolution of the underlying

9      dispute turns on state law. Mandalay Resort Group v. Miller, 292

10     B.R. 409, 413 (9th Cir. BAP 2003); In re OMR Mortg. Fund, LLC,

11     416 B.R. 720, 728-29 (Bankr. N.D. Cal. 2009).

12            Federal common law applies section 187 of the Restatement

13     (Second) Conflicts of Law to determine the enforceability of

14     contractual choice-of-law provisions.         Id. Subdivision (1) of

15     the Restatement (Second) of Conflicts provides:

16            The law of the state chosen by the parties to govern
              their contractual rights and duties will be applied
17
              if the particular issue is one which the parties
18            could have resolved by an explicit provision in
              their agreement directed to that issue.
19

20           In other words, parties to a contract "may agree to apply
21     the law of a forum to decide all questions regarding the
22     construction and performance of an agreement, but not questions
23     regarding capacity to contract, or other contract-formation
24     issues."    CMR, 416 B.R. at 729.       Where the making of a contract
25     is not in dispute, "the law chosen by the parties need not have
26     any reasonable relationship to the place of creation or
27     performance of the contract." Id.
28     / /

                                            - 6 -




      Case: 19-03012 Doc# 15 Filed: 09/05/19 Entered: 09/05/19 16:51:06 Page 6 of 1 1
     Case: 19-03012 Doc# 18 Filed: 09/30/19 Entered: 09/30/19 16:05:14 Page 24 of
                                          30
1                 2. The Contractual Terms

 2           Paragraph 10 of the Note provides that in "matters of

 3     construction, validity and performance, this note and the

 4     obligations arising hereunder shall be governed by, and

 5     construed in accordance with, the laws of the State of

 6     Colorado . . .[.]     See Carmel's Request for Judicial Notice

 7     ("RJN") at dkt. 6 at ECF pgs. 7-8.        In contrast, the DOT

 8     provides that "at all times the provisions for the creation,

 9     perfection, and enforcement of the lien and security interest

10     created pursuant hereto and pursuant to any other document

11     entered into between [Carmel and Debtor] shall be governed by

12     and construed in which the property is located[.]1           RJN at dkt.

13     6, ECF pg. 18.

14               3. Analysis

15           Given the federal choice-of-law principles that place great

16     weight on choice-of-law provisions executed by contracting

17     parties with respect to the interpretation and enforcement of

18

19

20          'The DOT also indicates that to the extent the law of the
       state where the property is located permits (i.e., California),
21     the obligor (i.e., Debtor) waives any right to contest the
       applicability of Colorado law as to the "construction, validity,
22
       and enforceability" of the Note and DOT. Such a waiver would
23     not be enforceable under California law, given that California
       courts will not enforce express choice of law provisions where
24     the chosen state does not have a substantial relationship to the
       parties or their transaction or if the chosen state's law "is
25
       contrary to a fundamental policy of California" and "California
26     has a materially greater interest than the chosen state in the
       determination of the particular issue. Rincon EV Realty LLC v.
27     CP III Rincon Towers, Inc., 8 Cal. App. 5th 1, 10 (2017)
       (internal citations omitted).
28

                                           -7-


      Case: 19-03012 Doc# 15 Filed: 09/05/19 Entered: 09/05/19 16:51:06 Page 7 of 12
     Case: 19-03012 Doc# 18 Filed: 09/30/19 Entered: 09/30/19 16:05:14 Page 25 of
                                          30
1      their contracts, and given California's interest in governing

 2     security interests granted in real property and fixtures located

 3     within its borders, this court will apply California law to

 4     issues pertaining to the DOT, the Property, and the Insurance

 5     Proceeds, which Carmel contends are proceeds of the Property.

 6     Applying the same principles, the court will honor the

 7     contracting parties' agreement to apply Colorado law when

 8     interpreting, enforcing, or resolving a challenge to terms of

 9     the Note.

10           B. Trustee Has Not Asserted a Cognizable Claim under
                Colorado Law to Invalidate the Default Interest Rate and
11
                Other Charges Imposed on Debtor
12

13           Trustee objects to the 18% default interest rate and the

14     other charges imposed by the Note and DOT, alleging that they

15     constitute impermissible and unenforceable penalties under

16     California law. See Complaint at dkt. 1, I 60(a).           Having

17     determined that Colorado law governs the enforceability of the

18     default interest'rate and other charges and terms of the Note,

19     the court must decide whether these Note provisions run afoul of

20     that governing law.      For the reasons set forth below, the court

21     concludes that default interest rate and other charges are

22     permissible under Colorado law.

23           Under Colorado law, miscellaneous charges such as default

24     charges and exit fees are permissible as long as the total

25     amount of the interest and fees and charges to be paid is less

26     than Colorado's usury rate of 45 percent.         In Dikeou v. Dikeou,

27     928 P.2d 1286 (Co. Sup. Ct. 1996) (en banc), the Colorado

28     Supreme Court held that late payment charges provided in a non­

                                           -8-


       ase: 19-03012 Doc# 15 Filed: 09/05/19 Entered: 09/05/19 16:51:06 Page 8 of 12
     Case: 19-03012 Doc# 18 Filed: 09/30/19 Entered: 09/30/19 16:05:14 Page 26 of
                                          30
1      consumer loan agreement as a condition of credit being extended

 2     constituted "interest" within the meaning of the non-consumer

 3     usury statute as the numerical late charges were easily

4      convertible to a percentage of the unpaid balance of the loan.

 5     Id. at 1293-94.     In Colorado, usury occurs when the interest on

 6     a loan exceeds 45%.     West's C.R.S.A. § 5-12-103(2).

7            Carmel contends that the total amount being charged under

 8     the Note (the 6% per annum interest rate, the 18% default rate,

 9     the monthly late charges of 4% and the $75,000 exit fee) result

10     in an interest rate that is enforceable under Colorado's

11     governing law.     Assuming the factual accuracy of that

12     representation, the court agrees that Trustee's efforts to

13     strike those charges would not succeed under Colorado law.

14     Consequently, the court will grant the MTD as to the First Claim

15     for Relief.

16           C. Carmel's Claim Is Not Secured by the Insurance Proceeds

17           Carmel alleges that its "status as a secured creditor on

18     the Property" means that it "holds a perfected security interest

19     in the Insurance Proceeds since it cannot be disputed that the

20     Insurance Proceeds are the identifiable cash proceeds of that

21     real estate collateral."      MTD at 4:25-5:1.     In support of its

22     position, Carmel notes that paragraph (f) of the DOT granted it

23     a security interest in both real and personal property pursuant

24     to the Uniform Commercial Code ("UCC"), including all

25     "[i]ntangibles in which a security interest may be created under

26     the UCC."     MTD, dkt. 5 at 22-26.       According to Carmel, that

27     security interest extended to all insurance policies, insurance

28     payments and unearned insurance premiums as well as claims,

                                           -9-


      Case: 19-03012 Doc# 15 Filed: 09/05/19 Entered: 09/05/19 16:51:06 Page 9 of 11
     Case: 19-03012 Doc# 18 Filed: 09/30/19 Entered: 09/30/19 16:05:14 Page 27 of
                                          30
1      demands, awards, settlements and other payments arising or

 2     resulting from or otherwise relating to any insurance (whether

 3     or not Carmel was named as a loss payee).

 4           Carmel's argument overlooks several salient points.            First,

 5     the UCC defines a "security interest" as "an interest in

 6     personal property or fixtures that secures payment or

 7     performance of an obligation."        See Cal. Comm. Code § 1201(35)

 8     (emphasis added).     Carmel has not provided any evidence that,

 9     prior to the petition date, it perfected a security interest in

10     any personal property or fixtures of Debtor, either by filing a

11     financing statement or taking possession of such property as

12     required by the UCC.      See Cal. Comm. Code § 9310(a) and (b)(6).

13     See also Cal. Comm. Code § and 9315(c) (providing that a

14     security interest in proceeds is perfected only if the security

15     interest in the original collateral was perfected).

16            Second, the UCC does not govern the "creation or transfer

17     of an interest in or lien on real property, including a lease or

18     rents thereunder" with certain exceptions that are inapplicable

19     here. Cal. Comm. Code § 9109(c)(11).         In arguing that it is

20     entitled to the Insurance Proceeds, Carmel notes that the multi-

21     state UCC generally defines "proceeds" as "[w]hatever is

22     acquired upon the sale, lease, license, exchange or other

23     disposition of collateral."        Carmel further observes that

24     "proceeds" include "insurance payable by reason of the

25     loss ... or damage from the collateral," citing U.C.C. §

26     9102(a)(64).    But real property is not "collateral" that is

27     governed by the UCC, as indicated in Cal. Comm. Code §

28     9109(c)(11).    See also In re Ehrle, 189 B.R. 771, 775 (9th Cir.

                                           -10-




       Case: 19-03012 Doc# 15 Filed: 09/05/19 Entered: 09/05/19 16:51:06   Page 10 of
     Case: 19-03012 Doc# 18 Filed: 09/30/1912 Entered: 09/30/19 16:05:14   Page 28 of
                                          30
1      1995) ("Under California's Uniform Commercial Code, security

 2     interests in personal property extend to the cash proceeds

3      thereof. However, [the UCC] excepts the ^transfer of an interest

4      in or lien on real estate[,]' from coverage under California's

 5     Article 9.").

 6           Third, Carmel did not provide written notification to

7      Insurer that it should be added as a loss payee to the policy,

 8     even though California's version of the UCC allows a creditor to

 9     acquire a security interest in an insurance policy procured by a

10     debtor for its own benefit if, and only if, written notification

11     is provided to the insurer.       Section 9312 of the California

12     Commercial Code governs the perfection of security interests in

13     insurance.    In particular, section 9312(b)(4) provides that a

14     "security interest in, or claim in or under, any policy of

15     insurance, including unearned premiums, may be perfected only by

16     giving written notice of the security interest or claim to the

17     insurer."    Cal. Comm. Code § 9312(a)(4) (emphasis added).

18     Absent that written notice, Carmel cannot assert a security

19     interest in the claim filed with and paid by Insurer.

20           Fourth, and finally, California law does not permit a

21     mortgagee who has not been named as an insured (or who has not

22     provided written notification of its security interest in the

23     policy) to recover insurance proceeds relating to claims of

24     damage to the mortgaged property.          Zaghi v. State Farm Gen. Ins.
25     Co., 77 F.Supp.3d 974 (N.D. Cal. 2015).          As the Zahgi court

26     stated:

27            In California, recovery of proceeds under an
              insurance contract is generally limited to the named
28

                                           -11-




       Case: 19-03012 Doc# 15 Filed: 09/05/19 Entered: 09/05/19 16:51:06   Page 11 of
     Case: 19-03012 Doc# 18 Filed: 09/30/1912 Entered: 09/30/19 16:05:14   Page 29 of
                                          30
              insureds. Bonaparte v. Allstate Ins. Co., 49 F.3d
1             486, 488 (9th Cir. 1994); see also Russell v.
              Williams, 58 Cal.2d 487, 24 Cal.Rptr. 859, 374 P.2d
 2
              827 (1962) (per curiam). This is because "insurance
 3            does not insure the property covered thereby, but is
              a personal contract indemnifying the insured against
 4            loss resulting from the destruction of or damage to
              his interest in that property." Russell, 58 Cal.2d
 5
              at 490, 24 Cal.Rptr. 859, 374 P.2d 827.
 6

 7     I d . at 977.

 8

 9     V.   CONCLUSION

10          For the reasons stated above, the court will GRANT Carmel's

11     MTD as to Trustee's claims relating to the enforceability of the

12     18% default interest rate, the monthly late charges of 4%, and

13     the $75,000 "Exit Fee."       It will DENY Carmel's MTD as to

14     Trustee's claims relating to the Insurance Proceeds.           Counsel

15     for Carmel should prepare and upload an order granting the MTD

16     in part and denying it in part, for "the reasons set forth in

17     the court's memorandum decision filed on September -, 2019, at

18     dkt.       The order should also reflect that the next A.P.

19     scheduling conference will occur on October 25, 2019, at 1:30

20     p.m. Counsel for Carmel must comply with B.L.R. 9021-1 (c) before

21     uploading the order.

22                       *** END OF MEMORANDUM DECISION ***

23

24
25
26

27
28

                                           -12-




       Case: 19-03012 Doc# 15 Filed: 09/05/19 Entered: 09/05/19 16:51:06   Page 12 of
     Case: 19-03012 Doc# 18 Filed: 09/30/1912 Entered: 09/30/19 16:05:14   Page 30 of
                                          30
